AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

JORGE ALBERTO PEREZ COSSIO (l)
Case Number: 3;18-CR-04338-GPC

Marcus S. Bourassa
Defendant’s Attomey

USM Number 72051-298

[] _

THE DEFENDANTZ

pleaded guilty to count(s) 1 of the InfOrmatiOn

 

g was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
21 :952, 960 - Importation Of Heroin (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:l The defendant has been found not guilty on count(s)

 

[l Count(s) is dismissed on the motion of the United States.

 

Assessment: $100.00 - Waived

[:] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 201 5, Pub. L. No. l l4-22.

>X< Fine waived El Forfeiture pursuant to order filed , included herein.
lT IS ORDERED that the defendant must notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Ar)ril 19. 2019

Date of Imposition of Sentence
,_

{@M@¢

HoN. `G'oN'ZALo P. CURIEL
UNITED sTATES DISTRICT JUDGE

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case

 

DEFENDANT: JORGE ALBERTO PEREZ COSSIO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04338-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 months and l day as to count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
The Court recommends placement in the Western Region or as close to San Diego as possible.

|Xl|:|

[l The defendant is remanded to the custody of the United States Marshal.

|:| The defendant must surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

[l as notified by the United States Marshal.
m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
E on or before
l:l as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04338-GPC

